DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on July 6, 2021 has been entered. The claims pending in this application are claims 1-11 and 13-20 wherein claims 1-10 and 15-20 have been withdrawn due to the restriction requirement mailed on September 22, 2020. Claims 11, 13, and 14 will be examined. 

Drawings
Some words in Figure 4 submitted on July 6, 2021 cannot be recognized. Applicant is required to submit new Figure 4 in response to this office action.  No new matter may be introduced in the required drawing.  The drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 11 is objected to because of the following informality: “each end” in line 2 should be “each of its ends”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., (US 2013/0203123 A1, published on August 8, 2013) in view of Kanda et al., (US 2004/0110282 A1, published June 10, 2004). 
Regarding claim 11, since it is known that recognition sequence of TelN protelomerase is 56 bp which comprises a specific sequence (see attached “TelN protelomerase” from New England Biolab) and a portion of a protelomerase recognition sequence can be considered as one nucleotide or two nucleotides, Nelson et al., teach a linear, double stranded DNA molecule covalently closed at each end by a portion of a protelomerase recognition sequence (ie., any nucleotide such as A, T, C or G or two nucleotides) wherein the sequence of said linear, double stranded DNA molecule includes at least one stem loop motif comprising a central non-complementary loop section flanked by two complementary sequences (see final product of claim 12 and paragraphs [0204] and [0363] to [0370]). 
Nelson et al., do not disclose that the linear, double stranded DNA molecule comprises at least one eukaryotic promoter as recited in claim 11. 
Kanda et al., teach to amplify the promoter region of human U6 snRNP gene using two primers, SEQ ID Nos: 17 and 18 (see paragraph [0674]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the linear, double stranded DNA molecule covalently closed at each end by a portion of a protelomerase recognition sequence as recited in claim 11 wherein the linear, double stranded DNA molecule comprises at least one eukaryotic promoter (eg, the promoter region of human U6 snRNP gene) in view of the prior arts of Nelson et al., and Kanda et al.. One having ordinary skill in the art would have been motivated to do so because Kanda et al., have successfully amplified the promoter region of human U6 snRNP gene using two primers, SEQ ID Nos: 17 and 18 (see paragraph [0674]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to design a primer comprising SEQ ID No: 17, a sequence AAAAAA, and sequence S1 and a primer comprising SEQ ID No: 18, a sequence AAAAAA, and sequence S2 and perform the method in Figure 12 of Nelson et al., using human genomic DNA as a PCR template and the primer comprising SEQ ID No: 17, a sequence AAAAAA, and sequence S1 and the primer comprising SEQ ID No: 18, a sequence AAAAAA, and sequence S2 as a forward primer and a reverse primer in view of the prior arts of Nelson et al., and Kanda et al., in order to make the product recited in claim 11 (ie., the final product of the method in Figure 12 when human genomic DNA is as a PCR template and the primer comprising SEQ ID No: 17, a sequence AAAAAA, and sequence S1 and the primer comprising SEQ ID No: 18, a sequence AAAAAA, and sequence S2 are as a forward primer and a reverse primer). 


Conclusion	 	 .
6.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	No claim is allowed.  
8. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634       
September 10, 2021